Name: Commission Regulation (EEC) No 441/84 of 21 February 1984 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 2 . 84 Official Journal of the European Communities No L 52/9 COMMISSION REGULATION (EEC) No 441/84 of 21 February 1984 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit valties for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 24 February 1984. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 February 1984. For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . (2 OJ No L 323 , 19 . 11 . 1982, p . 8 . No L 52/ 10 Official Journal of the European Communities 23 . 2 . 84 ANNEX Amount of unit values per 100 kg net Code NIMEXE code CCT heading No Description Bfrs/Lfrs Dkr DM FF ¢ £ Irl Lit F1 £ 1.10 1.12 1.14 1.16 1.20 1.22 1.28 1.30 1.32 1.40 1.50 1.60 1.70 1.74 1.80 1.80.1 1.80.2 1.90 1.100 1.110 1.112 1.118 1.120 1.130 1.140 1.150 1.160 2.10 2.20 2.30 2.40 2.50 2.50.1 07.01-13 07.01-15 07.01-21 07.01-22 07.01-23 ex 07.01-27 07.01-31 07.01-33 ex 07.01-36 07.01-41 07.01-43 07.01-45 07.01-47 ex 07.01-49 ex 07.01-54 ex 07.01-59 07.01-63 07.01-67 ex 07.01-68 ex 07.01-71 ex 07.01-71 07.01-73 07.01-75 07.01-77 07.01-81 07.01-82 07.01-85 07.01-91 07.01-93 07.01-97 07.01-96 ex 07.01-99 ex 07.06-90 08.01-31 ex 08.01-50 ex 08.01-60 ex 08.01-99 08.02-02 ] 08.02-06 08.02-12 i 08.02-16 07.01 All 07.01 B I 07.01 B II ex 07.01 B III 07.01 D I ex 07.01 D II 07.01 F I 07.01 F II ex 07.01 F III ex 07.01 G II ex 07.01 G IV ex 07.01 H ex 07.01 H ex 07.01 IJ 07.01 K 07.01 L 07.01 M 07.01 PI 07.01 Q II 07.01 R 07.01 S 07.01 T II 07.01 T I ex 07.01 T III ex 07.06 B ex 08.01 B ex 08.01 C ex 08.01 D ex 08.01 H 08.02 A I New potatoes Cauliflowers White cabbages and red cabbages Chinese cabbage Cabbage lettuce Endives Peas Beans (of the species Phaseolus) Broad beans Carrots Radishes Onions (other than sets) Garlic Leeks Asparagus :  green  other Artichokes Tomatoes Cucumbers Chantarelles Fennel Sweet peppers Aubergines (Solanum melongena L.) Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) Celery stalks and leaves Sweet potatoes, fresh, whole Bananas, fresh Pineapples, fresh Avocados, fresh Mangoes and guavas, fresh Sweet oranges, fresh :  Sanguines and semi-sanguines 1278 7245 659 2514 4387 1659 5619 7772 1699 2389 5107 1304 5421 897 44191 27245 1723 2994 4068 44408 1558 4187 3628 2470 2761 3370 2417 3014 7658 10029 1695 227,42 1 289,24 116.72 447,49 780.67 295.32 999.93 1 383,04 302,44 426,91 908.73 232.09 964,60 159,65 7863,19 4830,67 306.74 532,76 723.94 7965,69 277.33 745.10 645.68 439.63 491,44 599.64 430,16 533,71 1 362,76 1 784,61 301,76 62,27 353,03 32,15 122,53 213,77 80,86 273,81 378,72 82,81 119,00 248,83 63,55 264,13 43,71 2153,19 1 332,63 83,99 145,88 198,23 2210,49 75,94 204,03 176,80 120,38 134,57 164,20 117,79 147,70 373,16 488,68 82,63 191,95 1088,16 98,74 377,70 658,92 249.26 843.97 1 167,33 255.27 357,25 766,99 195.89 814,15 134,75 6636,80 4075,23 258.90 449,66 611,03 6651,74 234,08 628,88 544.98 371,07 414,79 506,1 1 363,07 450,27 1 150,21 1 506,27 254,70 20,22 114,62 10,41 39.78 69,41 26,25 88,90 122,96 26,88 37,70 80.79 20,63 85,76 14,19 699,1 1 430,00 27,27 47,36 64,3.6 700,33 24,65 66,24 57,40 39,08 43,69 53,31 38,24 47,65 121,16 158,67 26,83 38485 218173 19741 75727 132111 49976 169214 234047 51180 70346 153780 39275 163235 27018 1330657 81 1 466 51909 90156 122510 1317180 46932 126090 109266 74398 83165 101475 72795 89453 230615 302003 51066 70,23 398,14 36,26 138.19 241.09 91,20 308,80 427.12 93,40 133.20 280,63 71,67 297,89 49,30 2428,35 1 498,21 94,73 164,52 223,57 2474,71 85,64 230.10 199,40 135,77 151,77 185,18 132.84 165,59 420.85 551.13 93,19 16,05 91.03 8,20 31.59 55,12 20,85 70.60 97,65 21,35 30,02 64,16 16,38 68,10 11,27 555,20 336,24 21,65 37.61 51,11 549,40 19.58 52,60 45.59 31.04 34,69 42,33 30.37 37.38 96,22 126,00 21,30 23 . 2 . 84 Official Journal of the European Communities No L 52/ 11 Amount of unit values per 100 kg net Code NIMEXE code CCT heading No Description Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 2.50.3 2.60 2.60.1 2.60.2 2.60.3 2.60.4 2.70 2.80 2.80.1 2.80.2 2.90 2.95 2.100 2.110 2.115 2.120 2.130 2.140 2.150 2.160 2.170 2.175 2.180 2.190 2.195 2.200 2.205 08.02-03 08.02-07 08.02-13 08.02-17 08.02-05 08.02-09 08.02-15 08.02-19 08.02-29 08.02-31 08.02.28 08.02-34 08.02-37 ex 08.02-50 ex 08.02-70 ex 08.02-70 08.04-11 08.04-19 08.04-23 08.05-50 08.06-13 08.06-15 08.06-17 08.06-33 08.06-35 08.06-37 08.06-38 08.06-50 08.07-10 ex 08.07-32 ex 08.07-32 08.07-51 08.07-55 08.07-71 08.07-75 08.08-11 08.08-15 08.08-35 08.09-1 1 08.09-19 ex 08.09-90 ex 08.09-90 ex 08.09-90 ex 08.02 B ex 08.02 B II ex 08.02 B II ex 08.02 B I ex 08.02 B II ex 08.02 C ex 08.02 D 08.04 A I 08.05 C 08.06 A II 08.06 B II 08.06 C 08.07 A ex 08.07 B ex 08.07 B 08.07 C 08.07 D 08.08 A 08.08 C ex 08.09 ex 08.09 ex 08.09 ex 08.09 ex 08.09  Navels, Navelines, Navelates, Salustianas, Vernas, Valencia lates, Maltese , Shamoutis, Ovalis, Trovita and Hamlins  others Mandarins including tangerines and satsumas, fresh, Clementines , wilkings and other similar citrus hybrids, fresh :  Monreales and satsumas  Mandarins and wilkings  Clementines  Tangerines and others Lemons, fresh Grapefruit, fresh :  white  pink Table grapes Chestnuts Apples Pears Quinces Apricots Peaches Nectarines Cherries Plums Strawberries Fruit of the species Vaccinium myrtillus Water melons Melons (other than water melons) Pomegranates Kiwis Medlars 1341 690 1 183 1356 1771 2816 1262 1534 3157 9 261 3193 2461 3106 2490 7081 11087 13541 4080 7479 11715 7285 567 5984 5136 17662 3040 238.78 122,83 210,66 240,63 315,17 501,11 .224,64 273,05 561.79 1 647,96 566,65 438,02 552,74 446,25 1 254,09 1 972,92 2409,46 732.78 1 330,89 2084,52 1 306,73 100.79 1 064,86 909,63 3142,81 544,55 65,38 33,63 57.68 66.69 86,30 137,22 61,51 74,77 153,83 451,26 156,35 119,94 151,35 125,14 345,42 540,25 659.79 203.58 364,44 570.80 362,62 27,87 291,59 250,55 860.60 151,99 201,54 103,67 177,81 202.69 266,01 422,95 189,60 230,47 474,17 1 390,93 477,79 369.70 466,53 374.16 1 060,93 1 665,21 2033,67 612.17 1 123,32 1 759,40 1091,18 85,12 898,78 769,53 2652,64 455,95 21,23 10,92 18,73 21.44 28,02 44,55 19,97 24,27 49,94 146,52 50.45 38,94 49,14 39,60 111,92 175.41 214,22 64.66 118.32 185.33 114,88 8,98 94.67 81,18 279.42 48,11 40409 20786 35650 40303 53335 84801 38015 46208 95070 278878 94722 74125 93539 74342 212107 333870 407744 120536 225222 352755 216076 16894 180203 153849 531847 89991 73,74 37,93 65,05 74,73 97,33 154,75 69,37 84,32 173,49 508,93 175,75 135.27 170,70 140,86 389,66 609.28 744,10 227,85 411,01 643,75 405,96 31,23 328,85 282,63 970,58 170,83 16,86 8,67 14,87 16,83 22,25 35,38 15,86 19,27 39,66 116,35 39,56 30,92 39,02 34,77 88,10 139,30 170,12 52.11 93,97 147,18 90.12 7,10 75,18 63,90 221,90 37,77